     Case 1:17-cv-05833-DLC Document 235 Filed 11/11/20 Page 1 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK
-------------------------------------- X
                                       :
NORMA KNOPF and MICHAEL KNOPF,         :              17cv5833(DLC)
                                       :
                         Plaintiffs,   :           MEMORANDUM OPINION
               -v-                     :                AND ORDER
                                       :
FRANK M. ESPOSITO, DORSEY & WHITNEY,   :
LLP, NATHANIEL H. AKERMAN, EDWARD S.   :
FELDMAN, and MICHAEL HAYDEN SANFORD,   :
                                       :
                         Defendants.   :
                                       :
-------------------------------------- X

DENISE COTE, District Judge:

     On November 10, 2020, plaintiffs requested permission to

serve three deposition subpoenas by email upon Michael Sanford,

and through their attorney, Lorraine Nadel, upon Michael

Phillips and Matthew Bronfman.     Plaintiffs seek to take the

three depositions between November 16 and 18.        That application

is granted in part.

     Plaintiffs appear to have made the following efforts at

service of the deposition subpoenas.      Plaintiffs state that Mr.

Sanford refused to accept service by email.       A process server

attempted to serve Mr. Sanford at 23 McKinley Road, Montauk, NY

11954 on three separate occasions: October 31 at 1:41pm,

November 2 at 6:00pm, and November 4 at 3:23pm.        The process

server affixed a copy of the subpoena to the door of the

residence on November 4.
     Case 1:17-cv-05833-DLC Document 235 Filed 11/11/20 Page 2 of 4




     Ms. Nadel has declined to respond to the plaintiffs’

inquiries as to whether she would accept service on behalf of

Mr. Bronfman and Mr. Phillips.     On November 3, however, she

instructed plaintiffs’ counsel not to contact Mr. Bronfman

directly.   On November 6, subpoenas for Mr. Bronfman and Mr.

Phillips were delivered and sent by first class mail to Ms.

Nadel’s law firm.

     Rule 45 of the Federal Rules of Civil Procedure states that

“[s]erving a subpoena requires delivering a copy to the named

person and, if the subpoena requires that person's attendance,

tendering the fees for 1 day's attendance and the mileage

allowed by law.”    Fed. R. Civ. P. 45(b)(1).     Notably, “[t]here

is no Second Circuit case law interpreting the Rule 45

requirement of delivery as requiring personal service.”         Tube

City IMS, LLC v. Anza Capital Partners, LLC, No. 14 CIV. 1783

PAE, 2014 WL 6361746, at *2 (S.D.N.Y. Nov. 14, 2014) (citation

omitted).   “District courts in this Circuit have noted that the

language of Rule 45 does not explicitly demand personal service

of a subpoena; indeed [s]uch language neither requires in-hand

service nor prohibits alternative means of service.”         Id.

(citation omitted).

     Additionally, courts in this district have held that

alternative forms of service may be used in appropriate

circumstances “as long as they are calculated to provide timely


                                   2
     Case 1:17-cv-05833-DLC Document 235 Filed 11/11/20 Page 3 of 4




actual notice.”   Id.   See, e.g., id. at *3 (accepting as

substitute service (1) attaching copy of subpoenas to door of

non-party and (2) mailing copy of subpoena to non-party’s

residence via certified mail and noting that third proposed

method of mailing and emailing copy of subpoenas to non-party’s

current counsel in a different case, “while not alone adequate .

. . can only help assure [non-party] is reached”); JPMorgan

Chase Bank, N.A. v. IDW Grp., LLC, No. 08 CIV. 9116(PGG), 2009

WL 1313259, at *2-3 (S.D.N.Y. May 11, 2009) (accepting service

of subpoena by certified mail, by leaving copy with person of

suitable age and discretion, and by serving counsel via email

and certified mail after nine attempts to serve personally);

Cordius Tr. v. Kummerfeld, No. 99 CIV. 3200 (DLC), 2000 WL

10268, at *2 (S.D.N.Y. Jan. 3, 2000) (accepting service by

certified mail after repeated attempts by plaintiffs to

effectuate personal service).

     The Federal Rules of Civil Procedure should not be

construed as a shield for a witness who is purposefully

attempting to evade service.     They must “be construed and

administered to secure the just, speedy, and inexpensive

determination of every action.”     Fed. R. Civ. P. 1.

Accordingly, it is hereby




                                   3
     Case 1:17-cv-05833-DLC Document 235 Filed 11/11/20 Page 4 of 4




     ORDERED that plaintiffs may serve Mr. Sanford by email,

having already attempted on three occasions to serve him at his

residence and having left a copy of the subpoena there.

     IT IS FURTHER ORDERED that Ms. Nadel shall advise

plaintiffs’ counsel by November 12 at 10:00a.m. whether she will

accept service on behalf of Mr. Phillips.

     IT IS FURTHER ORDERED that plaintiffs may serve Mr.

Bronfman through an email to Ms. Nadel, having already hand

delivered a subpoena for his deposition to her law firm.

     IT IS FURTHER ORDERED that any objection to this Order

shall be filed no later than November 12 at noon.

     IT IS FURTHER ORDERED that plaintiffs’ counsel shall

immediately email this Order to Mr. Sanford and Ms. Nadel.


Dated:    New York, New York
          November 11, 2020




                                   4
